Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 09/16/2022, with respect to the rejection under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wei et al. (US 2019/0204146 A1, already of record), which discloses the limitations added by the amendment filed on 09/16/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear whether “stores” at the end of line 3 is intended to refer to a memory device inside the sensor or is just an extraneous typographical error.
Claims 2-6 are indefinite by virtue of their claim dependency upon indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 13-18 are rejected under 35 U.S.C. 103 as being obvious over Oliver (US 2015/0041663 A1, cited by the applicant) in view of Poutiatine (US 2020/0368559 A1) and Wie et al. (2018/0204146 A1); note that each reference cited herein is already of record.
The applied reference to Wei et al. has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Oliver teaches a computer-implemented method (see para. 0002 and 0094) of generating and providing skin care product recommendations to a subject (see para. 0095, the “reapplication of sunscreen” and the “reapplication on moisturizer” are kinds of skin care product recommendations), the method comprising: determining, by a computing device, a UV-B exposure of the subject (e.g., see para. 0095); determining, by the computing device, a vitamin D intake due to the UV-B exposure (see para. 0095); determining, by the computing device, a target vitamin D of the subject (see para. 0041 and 0053); and providing, by the computing device, a skin care product recommendation to the subject when the vitamin D intake due to the UV-B exposure is less than the vitamin D target of the subject (see para. 0095, the “reapplication of sunscreen” and the “reapplication on moisturizer” are kinds of skin care product recommendations).
While the “reapplication of sunscreen” and the “reapplication on moisturizer” are considered kinds of skin care product recommendations, per se, Oliver does not provide recommendations beyond reapplying the already used products. 
Poutiatine teaches a similar method as that of Oliver and also teaches providing, by the computing device, a skin care product recommendation to the subject when the vitamin D intake due to the UV-B exposure is less than the vitamin D target of the subject (see para. 0065, 0071 (UVB). 0092 (UVB).
It would have been obvious to persons having ordinary skill in the art to incorporate the product recommendations of Poutiatine into the method of Oliver because this would have provided for additional capabilities which would have been motivated by a desire to provide an improved user experience by having additional capabilities.
Oliver and Poutiatine fail to explicitly teach storing an amount of UV exposure over time as a voltage on a UV sensor stores; scanning the UV sensor with a computing device to convert the voltage into a UV-A dosage; and determining, by the computing device, a UV-B exposure of the subject based on the UV-A dosage;
Wei et al. teach a similar method as that of Oliver and Poutiatine and further teach storing an amount of UV exposure over time as a voltage on a UV sensor stores (see para. 0052); scanning the UV sensor with a computing device to convert the voltage into a UV-A dosage (see para, 0061); and determining, by the computing device, a UV-B exposure of the subject based on the UV-A dosage (see para. 0062).
It would have been obvious to persons having ordinary skill in the art to incorporate the above noted features of Wei et al. into the method Oliver and Poutiatine because Wei et al. teach that this would have provided for a useful method of calculating UV exposure in a small, portable device such as a smart phone (see para. 0051-0054).
Regarding claim 13, Oliver in view of Poutiatine and Wei et al.  (as discussed regarding the method steps recited in claim 1) clearly provides for a system, comprising: a UV sensor, wherein the UV sensor stores an amount of UV exposure over time as a voltage (Wei et al. para. 0052); a computing device that wirelessly communicates with the UV sensor to convert the voltage into a UV-A dosage (Wei et al. para. 0061); a UV sensor engine including computational circuitry configured to: determine a UV-B exposure amount of the subject based on the UV-A dosage (as taught by Wei et al.; see para. 0051-0062); a UV-B to vitamin D correlation engine including computational circuitry configured to: determine a vitamin D intake due to the UV-B exposure based on the UV-A dosage; a target vitamin D engine including computational circuitry configured to: determine a target vitamin D of the subject; and a recommendation engine including computational circuitry configured to: provide a skin care product recommendation to the subject when the vitamin D intake due to the UV-B exposure is less than the vitamin D target of the subject since this is just providing the computing system of Oliver modified as noted above regarding claim 1 to provide the product recommendations of Poutiatine.
Regarding claim 2 and 14, Oliver in view of Poutiatine and Wei et al. clearly provide a notification that the subject is at risk of UV overexposure when the vitamin D intake due to the UV-B exposure is greater than the target vitamin D (e.g., see the alert in para. 0041 and 0187/0188).
Regarding claims 3 and 15, while Oliver in view of Poutine and Wei et al. fails to teach that the skin care product recommendation is a transdermally applied vitamin D supplement, such supplements are notoriously old in the art for providing.  Persons having ordinary skill in the art would have included a recommendation to apply such a supplement so as to help reduce needed UV exposure levels since both Oliver and Poutiatine are both concerned with helping the use obtain proper vitamin D levels in the blood as well as minimize UV exposer.
Regarding claims 4 and 16, Oliver in view of Poutiatine and Wei et al. clearly provides for tracking the vitamin D intake due to UV exposure (see Oliver para. 0157, 0275, and 0278).
Regarding claims 5 and 17, Oliver in view of Poutiatine and Wei et al. clearly provides for tracking the vitamin D intake due to UV exposure along with the target vitamin D (see Oliver para. 0157, 0275, and 0278).
	Regarding claims 6 and 18, Oliver in view of Poutiatine and Wei et al. clearly provides for the target vitamin D is calculated by estimating the level of vitamin D in the subject's blood, and subtracting the estimated level of vitamin D in the subject's blood from an ideal vitamin D level in blood (see Oliver para. 0187 0275, and 0278).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878